Citation Nr: 0806920	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of September 2006.  This 
matter was originally on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The weight of the competent medical evidence does not 
show that the veteran has a currently diagnosed low back 
disorder.

3. The record does not contain any competent medical evidence 
that the veteran has a currently diagnosed bilateral shoulder 
disorder.

4.  The weight of the competent medical evidence does not 
show that the veteran has a currently diagnosed neck 
disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

2. A bilateral shoulder disorder was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 
(2007).  

3.  A neck disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  In correspondence dated in October 2006, the 
appeals management center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The AMC advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claims, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

The Board also finds that the AOJ has satisfied the duty to 
assist, including as directed in the Board's previous remand.  
The RO obtained the veteran's service medical records, 
treatment records from VA Medical Center (VAMC) in San Juan, 
and private medical records from Dr. F.B.  The RO also 
provided the veteran with a VA examination for the purpose of 
determining the nature and etiology of the claimed 
conditions.  A report of this examination has been associated 
with the claims file.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with either the 
duty to assist the veteran in developing the facts pertinent 
to his claim or with the Board's remand.  Accordingly, the 
Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran claims to suffer from a shoulder, neck, and back 
disability as a result of an injury sustained in January 2000 
while on active duty service.  Service medical records 
confirmed that the veteran received treatment for a shoulder 
strain and back pain in January 2000 after injuring himself.  
According to a chronological record of medical care of that 
date, the veteran presented with complaints of shoulder and 
back pain.  The assessment at that time was shoulder strain.  
Additional information regarding this injury is found in a 
statement of medical examination and duty status, dated in 
May 2002.  In that document, J.B., Hospital Adjutant, 
reported that the veteran had injured himself while carrying 
another soldier on a litter through an obstacle course.  J.B. 
also explained in a memorandum of that date that the veteran 
was given mild duty and was prohibited from lifting greater 
than 15 pounds or carrying a rucksack on his back.    

Although the initial injury is well documented, the medical 
evidence weighs against finding that the veteran currently 
suffers from a disability of the neck, back, or shoulder.  In 
addition to documents referenced above, the medical evidence 
associated with the claims file included physical therapy 
notes from County Therapy and Rehabilitation Center, dated 
from December 2001 to April 2002; a physical profile, dated 
in May 2003; chiropractic notes, dated in August 2003; a VA 
examination report, dated in August 2003; progress notes from 
Dr. F.B., dated from December 2001 to April 2002; outpatient 
treatment records from VAMC San Juan; and a VA examination 
report, dated in October 2006.  

According to the physical profile, dated in May 2003, Dr. 
J.L. ordered that the veteran refrain from running, jumping, 
or marching.  Dr. J.L. cited chronic neck and back pain as 
the underlying medical conditions.

The progress notes from Dr. F.B., dated from December 2001 to 
April 2002, showed that the doctor prescribed physical 
therapy for chronic back pain.  The veteran then underwent 
six physical therapy sessions, records show.  According to a 
progress note of the sixth and last therapy session, the 
veteran continued to experience pain in the middle back.

The progress notes from the San Juan VAMC physical medicine 
and rehabilitation outpatient clinic showed that the veteran 
presented to the clinic in December 2002 with pain in the 
lower back and cervical area.  According to the initial 
consultation, the veteran reported his pain in both the lower 
back and cervical spine area to be a constant 10 out of 10.  
The examining physician discussed current examination 
findings and reported his clinical impression to be myalgia 
due to weakness and poor stretching.  The doctor noted that 
the veteran used to be active and due to sedentary life had 
lost muscle mass and was deconditioned.  The doctor found no 
evidence of cervical or lumbosacral radiculopathy.  The 
doctor also noted that a cervical magnetic resonance imaging 
(MRI) failed to detect any abnormalities.  The doctor 
detected right gluteus maximus, hamstring, and upper 
extremity weakness.  The doctor prescribed four weeks of 
physical therapy, transcutaneous electrical nerve stimulation 
(TENS) unit trial, and two different drugs.  

In a progress note from the first physical therapy session, 
dated in December 2002, C.L. reported that the veteran had 
generalized right cervical, scapular, and midback tenderness.  
C.L. also detected "severe" spasm at the right 
thoracolumbar spine.  The veteran had active range of motion 
within full limits.  After six sessions, the veteran still 
complained of "constant 10 out of 10 pain" according to a 
physical therapy note of January 2003.  

Although objective signs such as tenderness and spasm had 
been initially noted in the physical medicine and 
rehabilitation outpatient clinic progress notes, subsequent 
notes indicated that no objective cause could be determined.  
In a progress note, dated in February 2003, Dr. I.A. detected 
4 out of 5 Waddell signs, suggesting a non-organic component 
of the veteran's reported pain according to the doctor.  In a 
radiology report, dated in April 2003, Dr. I.A. noted that x-
rays of the cervical spine failed to reveal any 
abnormalities.  In May 2003, Dr. I.A. noted that the veteran 
continued to complain of constant 10 out of 10 pain despite 
the multiple physical therapy sessions, medications, and a 
home exercise program.  At that time, Dr. I.A. determined 
that the veteran had received all possible treatment at the 
physical medicine and rehabilitation clinic and that he would 
be discharged.  

The chiropractic treatment notes showed that in August 2003, 
the veteran began to see a chiropractor.  At that time the 
chiropractor diagnosed cervical strain.  After two months of 
treatment, the veteran was feeling considerably better, 
according to the records.

In the August 2003 VA spine examination report, Dr. G.S. 
reported that there were no objective findings of cervical or 
lumbar pathology.  Dr. G.S. discussed magnetic resonance 
imaging (MRI) results from October 2002 and x-rays from April 
2003, which were negative.  Dr. G.S. also discussed the 
veteran's subjective history and results of range of motion 
and neurological testing.    

The October 2006 VA examination report also failed to show 
the presence of any objective abnormalities.  In that report, 
Dr. J.B. thoroughly discussed current examination findings 
and the veteran's relevant medical history as found in the 
claims file.  On examination of the spine, Dr. J.B. found no 
objective evidence of abnormalities.  Dr. J.B. included range 
of motion findings for the cervical and thoracolumbar spine.  
Dr. J.B. noted the negative MRI findings of October 2002 and 
negative x-rays of the cervical spine from April 2003.  Dr. 
J.B. also noted the absence of any evidence of treatment for 
a neck or shoulder condition for more than a year after the 
in-service injury.  

The record, therefore, includes conflicting medical evidence 
on the issues of whether the veteran currently suffers from 
back, neck, and shoulder disabilities.  The Board must weigh 
the probative value of evidence and in doing so, may favor 
one medical opinion over the other.  Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Weighing the conflicting medical evidence, the 
Board finds the evidence against the veteran's claim to be 
more probative.   
 
The notes from Dr. F.B. provide little support to the 
veteran's claim.  Although they reflected that the veteran 
complained of pain in the neck and back, there was no 
diagnosis or objective evidence of a shoulder, back, or neck 
disability.  The Board also declines to grant much weight to 
the chiropractic treatment notes.  Although the chiropractor 
diagnosed cervical strain, it is not clear what objective 
testing the chiropractor performed in support of the 
diagnosis.  The physical profile also provides no support for 
the veteran's claim because the doctor provided no diagnosis 
supported by objective criteria.
  
The VAMC physical medicine and rehabilitation outpatient 
clinic notes weigh against the veteran's claim because these 
records showed that ultimately Dr. I.A. determined that the 
veteran's pain could not be explained by any objective 
factors.  The Board finds this physician's conclusion to be 
particularly probative because he had examined the veteran 
numerous times over a period of several months.  Thus, Dr. 
I.A. was able to base his conclusion on objective factors as 
he observed them.  

Both VA examination reports also weigh against the veteran's 
claim.  The Board finds the October 2006 VA examination 
report to be particularly probative because in that report, 
Dr. J.B. thoroughly discussed current examination findings, 
objective radiographic testing, and the veteran's relevant 
medical history as found in the claims file.  

In conclusion, the evidence weighs against finding that a 
disability of the low back, bilateral shoulders, or the neck 
exists.  Although there is some objective evidence of a back 
and neck disorder, this evidence is outweighed by evidence to 
the contrary.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As the evidence 
weighs against finding that a current disability of the low 
back, bilateral shoulders or neck has been clinically shown, 
there is no basis upon which compensation may be based.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for a low back disorder is denied.

2. Service connection for a bilateral shoulder disorder is 
denied.

3.  Service connection for a neck disorder is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


